Title: General Orders, 17 February 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown thursday Feby 17th 1780.
            Parole Yeoman—  C. Signs—Yellow. Youth.
          
          A serjeant, corporal and ten men from General Hand’s brigade to be sent this day to Commissary Gambles to assist in securing the stores from the weather and to continue ’till that business is done.
          An exact return of all guards furnished by divisions or brigades to be made with the ensuing weekly returns.
          
          All brigade and camp guards (which are to be relieved once a day or in two days at farthest) are not to be included.
        